Griffin v AIG (2014 NY Slip Op 06778)
Griffin v AIG
2014 NY Slip Op 06778
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


13128 106369/11

[*1] Travis D. Griffin, Plaintiff-Appellant,
vAIG, et al., Defendants-Respondents.
Travis D. Griffin, appellant pro se.
Law Offices of Bryan M. Rothenberg, East Meadow (Argyria A.N. Kehagias of counsel), for respondents.
Order, Supreme Court, New York County (Ellen M. Coin, J.), entered August 20, 2012, which denied plaintiff's motion for a default judgment and granted defendants' cross motions to compel acceptance of the answer nunc pro tunc and to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff is precluded from maintaining this action to recover no-fault benefits, because he submitted the matter to
arbitration before commencing the action (see Roggio v Nationwide Mut. Ins. Co., 66 NY2d 260, 263-264 [1985]; Cortez v Countrywide Ins. Co., 17 AD3d 508, 509 [2d Dept 2005], lv denied 5 NY3d 716 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK